 

 

 

MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

Date: Sunday, December 07, 2014
TO: Johnny SGRIGNUOLI, Captain of Police

FR: Sean HANLEY, Police Lieutenant

 

cc:

ee

RE: Shannon Lewandowski (PS#012860)

 

This report is typed by Lt. Sean HANLEY, assigned to CID, late power shift.

On Sunday, December 07, 2014 at 8:50PM, | received an e-mail from Det. Shannon Lewandowski
titled “! am not happy."

The contents of this e-mail are, in summary, a oraplaint with the policy of secrecy around Metro's
investigations. The e-mail is also plagued with misspellings.

. This e-mail was sent by Det Lewandowski to others besides myself, namely; Lt Paul Lough, Lt. Kevin
Armbruster, Lt. JoAnny Sgrignuoli, Captain Jason Smith and Chief Edward Flynn.

Including the Chief of Police in this e-mail represents an extreme breach of the chain of command.

Acting Captain, Lt Sgrignuoli directed me to counsel Det. Lewandowski regarding this matter.

On Sunday, 12-07-2014, at approximately. 10:35PM, | called Det Lewandowski into the Lieutenant's
office in District 3, and with Lt. Michael Schmitz as a witness, | counseled Det. Lewandowski regarding
this e-mail. | informed her at fhe beginning of our meeting that this was a formal counseling session.

Upon calling her into the office she stated “] know | should have used spell check and | know | violated
the Chain of Command.” | discussed with her how inappropriate the e-mail was. She said she was SOITy
for any headaches she caused us but she knows what she is ‘doing and accepts full responsibility for her
actions. She said she knows if she brought her concerns to Lt Lough or me we would have handled them
appropriately but she was frustrated and decided send the e-mail instead.

| informed her that any further e-mails to the Chief would result in Internal Investigations and she is to
adhere to the chain of command in the future.

She asked how she could apologize for her actions and | told her | would convey her apology in the

. Memorandum | would be filing regarding this counseling session.

 

 

 

 

CAPTAIN OF POLICE
CENTRAL COMMAND
ed. ZA 7 f22 y A516 Respectfully submitted,
T LZEe 4
Referred “Pe X-" . --
A} A
By oH Sef~ SoRenv AC ey
Police Lieutenant
* aenieeevhansia $1aG:
% — hike CID, Late Power Shift
cz j

   

Client Records 000438

Case 2:16-cv-01089-WED Filed 06/21/19 Page 1of1 Document 86-6
